Case: 12-30646       Document: 00512090842         Page: 1     Date Filed: 12/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2012

                                     No. 12-30646                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RODNEY R. SCHOEMANN, SR.,

                                                  Plaintiff - Appellant
v.

F. DOUGLAS MURRELL,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                              USDC No. 2:09-CV-802


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       The district court granted summary judgment for the Defendant-Appellee,
F. Douglas Murrell, on the ground that Plaintiff-Appellant Rodney R.
Schoemann, Sr.’s negligent misrepresentation claim against Murrell was
prescribed by Louisiana’s one-year statute of limitations. Schoemann appeals,
arguing that there is a genuine issue of material fact as to whether he knew or




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30646     Document: 00512090842     Page: 2   Date Filed: 12/20/2012



                                  No. 12-30646

should have known of Murrell’s alleged misrepresentation more than one year
before he filed suit against Murrell.
      The alleged misrepresentation was made in connection with Murrell’s sale
of stock to Schoemann in 2004. Schoemann alleged that Murrell negligently
misrepresented that Murrell’s son ran the company, that Murrell was not
affiliated with the company, and that the stock was, therefore, “freely tradable.”
Schoemann sought to recover from Murrell over $400,000 in attorneys’ fees that
he incurred during a Securities and Exchange Commission (SEC) investigation
and administrative proceeding.
      In opposition to Murrell’s motion for summary judgment, Schoemann
contended that he first discovered the alleged misrepresentation on February 7,
2008, when he read the SEC’s complaint against Murrell, and that his
complaint, filed on January 29, 2009, was therefore timely filed.
      The district court held that the prescriptive period commenced in 2007,
when Schoemann first sustained the damages that he claims (attorneys’ fees).
The district court concluded that Schoemann knew, or could with reasonable
diligence have learned, about the alleged misrepresentation more than one year
before he filed his complaint. As the district court noted, on August 16, 2007, in
a document filed with the SEC, Schoemann argued that the stock he purchased
from Murrell, and later sold, was freely tradable because Murrell was not
affiliated with the company and Murrell’s son independently ran the company.
The district court concluded that it was thus evident that Schoemann knew, as
of August 2007, that the SEC questioned Murrell’s representations regarding his
relationship to the company.
      Based on our review of the record and briefs, we hold that the district
court did not err by concluding that Schoemann knew or should have known
about his cause of action in 2007, and that his claims were prescribed by the
time he filed suit against Murrell in 2009. Accordingly, the summary judgment

                                        2
    Case: 12-30646   Document: 00512090842   Page: 3   Date Filed: 12/20/2012



                              No. 12-30646

in favor of Murrell is AFFIRMED, essentially for the reasons stated by the
district court.
                                                                AFFIRMED.




                                    3